Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: the proposed amendments raise new issues.

101 rejection:
The Applicant’s substantive amendments of the independent claims associated with obtaining facial image of the user and generating an account based on recognized data associated with the facial image raises new issues. The new issues necessitate re-evaluation and re-consideration of the abstract idea analysis in light of the substantive amendments that is not addressable by the AFCP program.



112(b) rejection:
The Applicant’s proposed amendments of claims 2, 3, 16-18, and 20 may overcome the rejection if filed as proposed.






103 rejection:
The Applicant essentially argues that the substantive amendments to the independent claims associated with the obtaining facial image of the user and generating an account based on recognized data associated with the facial image overcomes the cited references in the previous rejection. The substantive amendments raise new issues. The new issues necessitate an updated search and reconsideration of the claims that is not addressable by the AFCP program.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692